United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-965
Issued: December 11, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 14, 2013 appellant, through his attorney, filed a timely appeal from a
January 11, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying his consequential injury claim.1 Pursuant to Federal Employees’ Compensation Act2
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of
this case.
ISSUE
The issue is whether appellant sustained a right knee condition for which surgery was
warranted as a consequence of his May 16, 2008 employment injuries.

1

The record also contains a September 28, 2012 merit decision of OWCP regarding a schedule award, but
appellant has not appealed from this decision. Thus, it is not the subject of this Board appeal. See 20 C.F.R.
§ 501.3.
2

5 U.S.C. § 8101 et seq.

On appeal, counsel for appellant contends that the medical report of the impartial medical
specialist is not entitled to the weight of medical opinion evidence. Further, Dr. Joseph A. Jelen,
Jr., a Board-certified orthopedic surgeon, was not properly selected under the Physicians
Directory System (PDS) as there was no screenshot image of his actual selection.
FACTUAL HISTORY
OWCP accepted that on May 16, 2008 appellant, then a 41-year-old driver instructor,
sustained a medial meniscus tear of the left knee as a result of a fall at work. It authorized
arthroscopic left knee surgery.3 OWCP accepted that appellant sustained a recurrence of
disability as of March 12, 2009 due to his authorized arthroscopic left knee surgery on that date.
Appellant returned to part-time limited-duty work on July 8, 2010 and to full-time limited-duty
work on September 14, 2010. On September 15, 2011 he was placed on administrative leave
until a fraud investigation was completed by the employing establishment’s inspector general
office.4
By letter dated October 8, 2010, appellant, through his attorney, requested that OWCP
accept his claim of major depression. He submitted medical reports dated October 4, 2010 and
February 22, 2011 from Samuel A. Bobrow, Ph.D., a clinical psychologist, who advised that
appellant, had a single episode of severe major depression that was a direct result of the ongoing
pain and disability resulting from his May 16, 2008 employment injury.
By letter dated May 24, 2011, counsel requested that OWCP accept his claim for a right
knee condition. He submitted reports dated October 1 to December 14, 2010 from Dr. Laura E.
Ross, a Board-certified orthopedic surgeon, who listed findings on physical examination and
diagnosed, internal derangement of the right knee with probable mild arthrosis and medial
meniscus tear with mild degenerative joint disease secondary to left knee internal derangement
and an altered gait. Dr. Ross recommended arthroscopic right knee surgery. She advised that
appellant was walking with a severe limp for one year due to his left knee problem.
In an October 6, 2010 report, Dr. George J. Broder, a Board-certified radiologist, advised
that an x-ray of appellant’s right knee showed minimal degenerative changes.
By letters dated June 17, 2011, OWCP referred appellant for a second opinion
examination, together with a statement of accepted facts and the medical record, to
Dr. Joseph W. Slap, a Board-certified psychiatrist, and Dr. Robert F. Draper, Jr., a Boardcertified orthopedic surgeon.

3

In a prior appeal regarding appellant’s schedule award claim assigned OWCP File No. xxxxxx668, the Board, in
a September 27, 2010 decision, affirmed a June 11, 2009 OWCP decision, finding that he had no more than 24
percent impairment of the left upper extremity, for which he received a schedule award. Docket No. 09-2259
(issued September 27, 2010).
4

On February 23, 2012 the Office of Personnel Management approved appellant’s disability retirement.
Appellant separated from the employing establishment effective March 1, 2012 as he was totally disabled for useful
and efficient service in his position.

2

In a July 15, 2011 report, Dr. Draper described the May 16, 2008 employment injury,
appellant’s medical treatment and social and family backgrounds. He reviewed the medical
record and a surveillance video5 from the employing establishment and listed findings on
physical examination. Dr. Draper diagnosed a torn medial meniscus and osteoarthritis of the left
knee for which appellant was status post March 12, 2009 arthroscopic left knee surgery.
Appellant had right cubital tunnel syndrome and right carpal tunnel syndrome. He was status
post right ulnar nerve transposition, neuroplasty and right carpal tunnel release which were
performed on October 20, 2009. Appellant had unrelated conditions of osteoarthritis and
degenerative tears of the medial and lateral meniscus of the right knee as demonstrated by a
magnetic resonance imaging (MRI) scan, due to osteoarthritis and not the May 16, 2008
employment injury. He stated that the claimed antalgic gait or limping did not cause the torn
medial and lateral menisci. Dr. Draper related that the surveillance video did not actually
demonstrate antalgic gait according to the claims examiner’s November 5, 2010 report.6 The
tears described in the right knee medial and lateral meniscus were typical of degenerative tears of
the menisci due to osteoarthritis of the knee. Dr. Draper disagreed with Dr. Ross’s opinion that
the proposed right knee surgery was secondary to a severely altered gait caused by the left knee
work injury. He concluded that appellant could perform regular full-duty work.
In a July 19, 2011 report, Dr. Slap reviewed a history of the May 16, 2008 employment
injury and appellant’s medical treatment. He listed findings on mental examination and
diagnosed, a single episode of severe major depression. Dr. Slap advised that this condition was
directly caused by the May 16, 2008 employment injury.
In an August 25, 2011 letter, counsel contended that there was a conflict in medical
opinion between Dr. Ross and Dr. Draper.
By letter dated September 8, 2011, OWCP accepted appellant’s claim for right carpal
tunnel syndrome, right lesion of the ulnar nerve and a single episode of major depression without
mention of psychotic behavior. In a separate letter of the same date, it advised counsel that
appellant could file an occupational disease claim for his right knee osteoarthritis and proposed
surgery.
In a September 30, 2011 decision, OWCP denied appellant’s right knee condition as
consequential to his left knee injury. It found that the weight of the medical evidence rested with
Dr. Draper.
By letter dated October 3, 2011, appellant, through his attorney, requested an oral hearing
before an OWCP hearing representative.

5

The employing establishment prepared an investigative report dated September 30, 2010 which consisted of a
surveillance video and a narrative summary of this video.
6

In a statement of accepted facts dated November 5, 2010, OWCP’s claims examiner reviewed the surveillance
video regarding appellant’s activities and opined that he appeared to use his right upper extremity with free range of
motion and without limitation in the noted activities. He carried and lifted objects and appeared to be in no apparent
distress or discomfort while using his right arm to drive or his left leg to walk, bend, lift or climb steps.

3

In a March 28, 2012 decision, OWCP’s hearing representative set aside the
September 30, 2011 decision finding a conflict in medical opinion between Dr. Ross and
Dr. Draper regarding the causal relationship of appellant’s current right knee condition to the
accepted left knee injury. On remand, he instructed OWCP to amend the statement of accepted
facts to omit mention of the claims examiner’s statement concerning the surveillance tape.
By letter dated April 2, 2012, counsel requested participation in the selection of an
impartial medical specialist. He also requested that OWCP provide documentation, to prove that
it properly selected the referee physician.
In a May 11, 2012 letter, OWCP advised counsel that Dr. Scott A. Rushton and
Dr. Walter W. Dearolf, III, Board-certified orthopedic surgeons, and Dr. Jelen, had been
selected using the PDS. It requested that appellant choose one of the physicians within seven
days. A screenshot showed that Dr. Mark S. Rekant, a Board-certified orthopedic surgeon, was
bypassed because he only treated the hand.
By letter dated May 15, 2012, counsel stated that he did not have any confidence in any
of the three selected physicians. He again requested that OWCP select a physician from the PDS
and send him screenshots for any bypassed physicians.
By letter dated May 16, 2012, OWCP referred appellant, together with a statement of
accepted facts and the medical record, to Dr. Jelen for an impartial medical examination. The
record contains a May 16, 2012 iFECS Report: MEO23 Appointment Schedule Notification
referring appellant to Dr. Jelen for an impartial medical examination. Additionally, a screenshot
listed Dr. Jelen and Dr. Dearolf.
In a June 5, 2012 report, Dr. Jelen reviewed appellant’s medical record a history of the
May 16, 2008 employment-related injury, medical treatment and social and family backgrounds.
He also reviewed the surveillance video from the employing establishment. Dr. Jelen listed
findings on physical examination of both upper extremities, lumbar and cervical spines, both
legs, feet and hips. He stated that appellant did not exhibit an abnormal gait while walking on
the date of examination. On examination of the left knee, Dr. Jelen reported no effusion. There
was mild anterior crepitus. There was no ligament instability or tenderness over the calf or thigh
area. The knee was not swollen and was cool to palpate. Dr. Jelen’s examination of the right
knee showed no patellofemoral or true medial meniscus grinding. A McMurray’s sign was
negative, but there was pain during these testing maneuvers. There was no collateral or anterior
cruciate ligament laxity. There was warmth more on the left side and swelling. A small effusion
was present. There was no calf or thigh discomfort. Dr. Jelen advised that the right knee
abnormalities were not related to the May 16, 2008 employment injury or aggravated by this
injury. He stated that no detail was provided regarding any abnormalities on the left side that
would cause or aggravate any right-sided knee abnormalities. There was no documentation to
support Dr. Ross’ statements that appellant walked with a severe limp for one year. There was
no evidence on the surveillance video of a limp or any functional abnormality of the left knee
from November 2009 through 2010 that would cause disability on the right side. Appellant
walked without difficulty, carried flat boxes, went up and down stairs and got in and out of his
car without significant limited motion or signs of pain or disability. Dr. Jelen reviewed the
reports of Dr. David O. Weiss, a Board-certified orthopedic surgeon, Dr. Vincent L. Ferrara, a

4

Board-certified neurosurgeon, Dr. Ross and Dr. Brian J. Sennett, a Board-certified orthopedic
surgeon, and stated that there was no explanation of how left knee abnormalities could cause
right knee abnormalities. He also reviewed the 2010 x-ray and MRI scan of the right knee which
revealed arthritis and meniscus tears. Dr. Jelen noted that appellant was over 300 pounds and the
x-rays revealed degenerative arthritis in his right knee. These conditions alone could cause
degenerative tearing of the medial and lateral meniscus. There was no discussion of overuse of
the right knee as a result of a left knee abnormality other than appellant’s statements during the
interview on the date of examination. Dr. Jelen stated that the conclusions reached by Dr. Ross
were not substantiated with any detail. Based on appellant’s history and his physical
examination findings, review of records and surveillance video, there was no evidence to support
a right knee injury as a result of the May 16, 2008 employment injury. Any right knee symptoms
occurred slowly with time and were of a chronic nature likely due to degenerative arthritis and
appellant’s excessive weight. Dr. Jelen advised that appellant’s present disability was a direct
result of his work-related injuries and not his right knee symptoms. He concluded that
appellant’s right knee condition and need for surgery did not arise from any altered gait due to
the left knee injury.
In a July 2, 2012 decision, OWCP found that Dr. Jelen’s report represented the weight of
the medical evidence and denied appellant’s request to expand his claim to include a right knee
condition and authorization for the proposed right knee surgery.
By letter dated July 6, 2012, appellant, through his attorney, requested an oral hearing.
At the October 23, 2012 hearing, appellant testified that he relied on his right knee to
support his weight following the accepted injuries. He walked with a knee brace and crutches
while performing most of his work duties, which required walking and climbing into tractor
trailers. Appellant eventually walked with a cane. He had no right knee problems prior to the
accepted employment injuries. Appellant further contended that Dr. Jelen relied on an edited 23minute surveillance video that unfairly portrayed his physical abilities. He stated that he had
good days and bad days and the video did not accurately portray his degree of dysfunction. The
video was taken well after appellant’s left knee injury and surgery. Appellant stated that his
ambulation problems were worse during the year following his injury and before his surgery. He
contended that contrary to Dr. Jelen’s opinion that his right knee problem was caused by his
weight gain, it was due to depression and inactivity resulting from the accepted injuries.
In a January 11, 2013 decision, OWCP’s hearing representative affirmed the July 2, 2012
decision. He found that the weight of the medical evidence rested with Dr. Jelen’s impartial
medical opinion which established that appellant’s right knee condition was not causally related
to the accepted May 16, 2012 employment injuries. The hearing representative stated that,
Dr. Jelen provided a rationalized medical opinion. He was not prejudiced by his review of the
surveillance video regarding appellant’s physical activities and was properly selected using the
PDS.
LEGAL PRECEDENT
It is an accepted principle of workers’ compensation law that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that

5

flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause which is attributable to the employee’s own intentional conduct.7
Regarding the range of compensable consequences of an employment-related injury, Larson
notes that, when the question is whether compensability should be extended to a subsequent
injury or aggravation related in some way to the primary injury, the rules that come into play are
essentially based upon the concepts of direct and natural results and of the claimant’s own
conduct as an independent intervening cause. The basic rule is that a subsequent injury, whether
an aggravation of the original injury or a new and distinct injury, is compensable if it is the direct
and natural result of a compensable primary injury. Thus, once the work-connected character of
any condition is established, the subsequent progression of that condition remains compensable
so long as the worsening is not shown to have been produced by an independent nonindustrial
cause.8
A claimant bears the burden of proof to establish a claim for a consequential injury.9 As
part of this burden, he or she must present rationalized medical opinion evidence, based on a
complete factual and medical background, showing causal relationship. Rationalized medical
evidence is evidence, which relates a work incident or factors of employment to a claimant’s
condition, with stated reasons of a physician. The opinion must be one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship of
the diagnosed condition and the specific employment factors or employment injury.10
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.11 When there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.12
A physician selected by OWCP to serve as an impartial medical specialist should be one
wholly free to make a completely independent evaluation and judgment. In order to achieve this,
OWCP has developed specific procedures for the selection of the impartial medical specialist
designed to provide adequate safeguards against any possible appearance that the selected
physician’s opinion was biased or prejudiced. The procedures contemplate that the impartial
medical specialist will be selected on a strict rotating basis in order to negate any appearance that
preferential treatment exists between a particular physician and OWCP.13
7

Albert F. Ranieri, 55 ECAB 598 (2004).

8

A. Larson, the Law of Workers’ Compensation § 10.01 (November 2000).

9

J.J., Docket No. 09-27 (issued February 10, 2009).

10

Charles W. Downey, 54 ECAB 421 (2003).

11

5 U.S.C. § 8123(a).

12

Carl Epstein, 38 ECAB 539 (1987); James P. Roberts, 31 ECAB 1010 (1980).

13

Raymond J. Brown, 52 ECAB 192 (2001).

6

The medical management application (MMA), which replaced the PDS, allows users to
access a database of Board-certified specialist physicians and is used to schedule referee
examination. The application contains an automatic and strict rotational scheduling feature to
provide for consistent rotation among physicians and to record the information needed to
document the selection of the physician. If an appointment cannot be scheduled in a timely
manner or cannot be scheduled for some other reason such as a conflict or the physician is of the
wrong specialty, the scheduler will update the application with an appropriate bypass code.
Upon the entering of a bypass code, the MMA will select the next physician in the rotation.14
ANALYSIS
OWCP accepted that on May 16, 2008 appellant sustained an employment-related medial
meniscus tear of the left knee, right carpal tunnel syndrome and lesion of the ulnar nerve and
single episode of major depression without mention of psychotic behavior while in the
performance of duty. Appellant contends that he sustained a right knee condition as a result of
the accepted employment injuries which warranted surgery. The Board finds that he has not
submitted sufficient medical evidence to establish his claim.
On March 28, 2012 OWCP’s hearing representative found a conflict in medical opinion
between Dr. Ross, an attending physician, who found that appellant’s right knee condition which
required surgery was causally related to an altered gait secondary to his employment-related left
knee injury and Dr. Draper, an OWCP referral physician, who opined that appellant did not
sustain a right knee condition due to his claimed gait or employment-related left knee injury. To
resolve the conflict, OWCP referred appellant to Dr. Jelen, a Board-certified orthopedic surgeon,
for an impartial medical examination.
On appeal, counsel contends that Dr. Jelen was not properly selected as the impartial
medical examiner and, thus, OWCP improperly relied on his report in its decision. OWCP has
an obligation to verify that it selected Dr. Jelen in a fair and unbiased manner. It maintains
records for this very purpose.15 The record contains a May 16, 2012 Form MEO23 iFECS report
stating that an impartial medical examination was scheduled with Dr. Jelen. The record also
contains a screenshot that indicates the selection of Dr. Jelen. Further, the record contains a
bypass screenshot for Dr. Rekant, who was bypassed because he only specialized in hand
injuries.16 The Board finds that OWCP provided documentation and properly utilized its MMA
system in selecting Dr. Jelen as the impartial medical examiner.17 The Board has placed great
importance on the appearance as well as the fact of impartiality and only if the selection
procedures which were designed to achieve this result are scrupulously followed may the
14

See generally Federal (FECA) Procedure Manual, Part 3 -- Medical, OWCP Directed Medical Examinations,
Chapter 3.500.5 (December 2012); see also R.C., Docket No. 12-468 (issued October 15, 2012) (where the Board
first discussed the application of the MMA and found that appellant’s reasons for objecting to the list of impartial
medical specialists provided by OWCP were not valid).
15

See M.A., Docket No. 07-1344 (issued February 19, 2008).

16

Federal (FECA) Procedure Manual, supra note 14 at Chapter 3.500.6 (July 2011).

17

See N.C., Docket No. 12-1718 (issued April 11, 2013).

7

selected physician carry the special weight accorded to an impartial specialist. As OWCP has
met its affirmative obligation to establish that it properly followed its selection procedures, the
Board finds that counsel’s argument is not substantiated.18
In his June 5, 2012 report, Dr. Jelen found that appellant’s right knee condition which
warranted surgery was not caused or aggravated by an altered gait or the accepted May 16, 2008
employment-related injuries. He further found that his current disability was a direct result of his
work-related injuries and not his right knee symptoms. On physical examination of the right
knee, Dr. Jelen found essentially normal findings with the exception of small effusion. He
explained that there was no documentation that a right knee injury had occurred or discussion
about overuse of the right knee as a result of a left knee abnormality other than appellant’s
statements during the interview on the date of examination. Dr. Jelen further explained that
Dr. Ross did not provide any detailed documentation to support her opinion. In addition,
Dr. Weiss, Dr. Ferrara, Dr. Ross and Dr. Sennett did not explain how left knee abnormalities
could cause right knee abnormalities. Dr. Jelen noted that while the 2010 x-ray and MRI scan
revealed arthritis of the right knee, this condition and appellant’s excessive weight could cause
degenerative tears of the medial and lateral meniscus. He advised that his right knee symptoms
occurred slowly over time and were chronic in nature. Dr. Jelen reviewed the employing
establishment’s surveillance video and stated that there was no evidence of a limp or any
functional abnormality of the left knee on all occasions from November 2009 through 2010 that
would cause disability on the right side. He related that the video showed appellant walking
without difficulty, carrying flat boxes, going up and down stairs and getting in and out of his car
without significant limited motion or signs of pain or disability.
The Board finds that the opinion of Dr. Jelen is sufficiently well rationalized and based
on a complete and an accurate factual and medical history such that it is entitled to special
weight accorded an impartial medical examiner and establishes that appellant did not sustain a
right knee condition as a consequence of his May 16, 2008 employment injuries.
Counsel contends on appeal that Dr. Jelen relied almost exclusively on the surveillance
video even though an OWCP claims examiner’s personal opinion regarding appellant’s abilities
as demonstrated on the video had been deleted from the statement of accepted facts reviewed by
Dr. Jelen. He further contended that Dr. Jelen’s report was not sufficiently rationalized as he
failed to explain why an altered gait due to the employment-related left knee injury and
deteriorating right knee condition as demonstrated by x-rays would not be a contributing factor
to the cause or aggravation of appellant’s right knee condition. The Board finds these
contentions to be without merit. The Board has allowed physicians to review videotapes in
evaluating an appellant’s actual physical abilities.19 Appellant has not submitted evidence that
the videotape improperly represents his activities such that it was inappropriate for Dr. Jelen to
18

Cf. H.W., Docket No. 10-404 (issued September 28, 2011) (where the Form MEO23 IFECS report was the only
documentation of the scheduled impartial medical specialist examination. There were no screen shots substantiating
the selection of the impartial medical specialist. The Board remanded the case by an order for selection of another
impartial medical specialist and the issuance of an appropriate decision following any further development).
19

Kathleen McKinnon, Docket No. 00-2797 (issued April 26, 2002); Armengol Beltram, Docket No. 00-878
(issued February 25, 2002); James E. Hudson, Docket No. 01-858 (issued February 13, 2002); George Zupko,
Docket No. 00-1107 (issued December 14, 2001).

8

rely upon it in reaching his decision. Moreover, the opinion of Dr. Jelen is clearly based on more
than a review of the video. His medical report provided a thorough evaluation of appellant’s
factual and medical background and findings on physical examination. Dr. Jelen explained why
the claimed gait and accepted employment-related injuries did not cause appellant’s right knee
condition. As stated, his opinion is entitled to the special weight accorded an impartial medical
examiner and establishes that appellant did not sustain a right knee condition as a consequence of
his work-related injuries.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained a right knee
condition for which surgery was warranted as a consequence of his May 16, 2008 employment
injuries.
ORDER
IT IS HEREBY ORDERED THAT the January 11, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 11, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

